DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the remarks filed on 03/23/2022. The amendments filed on 03/23/2022 1have been entered. Accordingly, claims 1*-15 and 21-22 remain pending, and claims 1-2, 4-8, have been amended, claims 10-15 remain withdrawn, claims 3 and 16-18 have been canceled, and claims 23-26 have been added.
*Applicant amended the end of the stanza pertaining to the Doppler ultrasound controller “…the vessel OSS sensor”, and it is noted that applicant had already presented this amendment previously in the amendments filed 05/14/2021. Therefore, the underlining of “sensor” in the above term of the limitation is interpreted as a typographical error. 
Response to Arguments                                                                            
Objection to the ADS
	In response to applicant’s amendment to the application data sheet filed 03/23/2022, the objection has been withdrawn.
Objection to the specification
	In response to applicant’s amendment to the specification filed 03/23/2022, the objection has been withdrawn.
Rejections under 35 USC 112
In response to applicant’s amendment to the claims filed 03/23/2022, the rejection has been withdrawn. However, new rejections under this statute in response to applicant’s amendments are presented below.
Rejections under 35 USC 103 
The arguments filed 03/22/2022 have been fully considered but they are not persuasive. 
	Applicant argues in the second paragraph of page 10 through the first paragraph of page 13
“Again, Applicant asserts that the Office Action's construction of "fluid flow" is overly broad, and is inconsistent with the plain meaning of fluid flow and the specific description of fluid flow in the Specification. The definition of "flow" is "movement in or as if in a stream."…
In comparison, the only support for the broader construction offered by the Office Action is an arguably ambiguous statement in the Background of the Invention, and two outside articles that at most arguably provide support for Doppler being used to measure tissue motion of moving solid structures such as blood vessel walls, which are not fluids or fluid flows…
Accordingly, Applicant respectfully submits that the Office Action's claim construction is overly broad, and that fluid flow through the bodily vessel refers to just that, fluid (e.g., blood) flowing through (e.g., inside) a vessel (e.g., blood vessel). With this narrower (and accurate) construction, it is apparent that Manzke et al. does not teach an ultrasound probe configured to transmit an ultrasound beam through a bodily vessel from outside the bodily vessel for generating imaging data illustrative of an ultrasound image of a fluid flow through the bodily vessel.
Notwithstanding, without acquiescing to the grounds of rejections and in order to advance prosecution, Applicant has revised claim 1 inter alia to recite "an ultrasound probe configured to transmit an ultrasound beam through a bodily vessel from outside the bodily vessel for generating imaging data illustrative of an ultrasound image of a fluid flow, having a flow direction and velocity, through the bodily vessel." This clarifies, to the extent it was not already clear, that the "fluid flow" refers to a fluid (e.g., blood) moving in a flow direction and velocity through a vessel (e.g., blood vessel), and does not include "tissue motion of slower moving solid structures such as blood vessel walls," as asserted by the Office Action.”

In response, it is noted that in the above cited arguments provided by the applicant has been previously provided by the applicant in pages 3-4 of applicant’s response filed 06/24/2021 and also in pages 9-10 of the response filed 05/14/2021. The office has previously provided the applicant a response in pages 3-5 the office action mailed 12/27/2021 and in pages 9-10 and the advisory action mailed 05/25/2021, which will not be repeated here. Accordingly, only the newly presented remarks presented by applicant have been addressed below.
	In response, applicant is directed to the first paragraph of page 5 from the office action mailed 12/27/2021 where the office has provided the applicant example claim language to clarify that the Doppler measurement recited in claim 1 to be illustrative of the speed of and direction to which the blood is flowing at a particular spatial position within the blood vessel. It is noted that while applicant has amended claim 1 to now recite “a fluid flow, having a flow direction and velocity”, there is no amended of accompanying clarifying language pertaining to the flow being within the vessel at a particular position, rather than the tissue of the vessel itself. Additionally, further adding to the ambiguity of the claim language, applicant has amended claim 2 to now be independent to recite all the claim language of claim 1 except the language that the fluid flow has a flow direction and a velocity, which has been excluded from claim 2 and claims dependent from newly independent claim 2.

    PNG
    media_image1.png
    259
    657
    media_image1.png
    Greyscale
	Applicant discloses in [0041]-[0044] that velocity, VBF, of blood flow thorough the blood vessel is determined by the following equation: VBF=(fD ×c)/(2×fcf×cos θXY), where c is the speed of sound in tissue in m/sec, without distinctly claiming the speed of sound of blood, which is known in the art to be 1578.2 m/sec. Kenwright et al. (“Assessment of Spectral Doppler for an Array-Based Preclinical Ultrasound Scanner Using a Rotating Phantom”) discloses the same equation disclosed by the applicant and indicate that the speed of sound for this particular equation is 1540m/sec, which is known in the art to be the speed of sound of connective tissue and of various structures of the central nervous system  (see left column, page 223
5).
Additionally, it is noted that while claim 1 requires that the ultrasound probe be configured to “transmit an ultrasound beam through a bodily vessel from outside the bodily vessel” and the transmission be “for generating imaging data” which is only “illustrative of an ultrasound image of a fluid flow, having a flow direction and velocity, through the bodily vessel” (emphasis added), and does not require the active step of generating imaging data that is an ultrasound image of the direction and velocity of a fluid flowing through the bodily vessel. Therefore, the generation of the image data and the image data being illustrative of an ultrasound image of the direction and velocity of fluid flowing through the bodily vessel both appear to be intended use, as there is no active step of generating the image and that the image being of the direction and velocity of fluid flowing through the bodily vessel. 
 Applicant argues in the second–fourth paragraphs of page 14 through the second paragraph of page 15
“With regard to paras. [0034]-[0037] of Manzke et al., relied on by the Office Action, although they discuss registration, they do not teach determining a parametric relation between fluid flow and an ultrasound beam based on such registration…
In each instance, simply registering (pre-operative) image data and shape sensing data may teach performing registration generally, but does not specifically teach estimating a parametric relationship based on registration, or more particularly, estimating a parametric relationship between the fluid flow, having a flow direction and velocity, through the bodily vessel and a transmission by the ultrasound probe of the ultrasound beam through the bodily vessel based on a registration between the ultrasound probe and the vessel OSS sensor.
The Office Action acknowledges that Manzke et al. does not explicitly disclose the ultrasound controller being a Doppler ultrasound controller for controlling a Doppler measurement of the fluid flow, and "wherein the Doppler ultrasound controller is further configured to derive the Doppler measurement of the fluid flow through the bodily vessel from the estimated parametric relationship between the fluid flow through the bodily vessel and the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel.," and relies on Gauthier et al. in combination with Manzke et al. to assertedly teach the same. See Office Action, pp. 11-12 (citing FIG. 4, steps 440, 460, 470, and paras. [0013], [0018], [0019] of Gauthier et al.) Gauthier et al. does not cure the deficiencies of Manzke et al.”

In response, it is noted that in the second paragraph of the arguments provided by the applicant were also previously provided by the applicant in the fourth paragraph, page 4 through the first paragraph, page 5, of applicant’s response filed 06/24/2021 argument in the second paragraph. The office has previously provided the applicant a response in pages 3-5 the office action mailed 12/27/2021, which will not be repeated here. The newly presented remarks presented in the third paragraph of applicant’s remarks are addressed below.
While applicant argues that primary reference Manzke teaches performing registration generally, but does not “specifically teach estimating a parametric relationship based on registration,”, it is noted that it appears applicant arguing claim 1 requires actively performing registration. However, the claim only requires that the Doppler ultrasound controller being configured to “estimate a parametric relationship between the fluid flow through the bodily vessel and a transmission by the ultrasound probe of the ultrasound beam through the bodily vessel” be “based on a registration between the ultrasound probe and the vessel OSS sensor” (emphasis added), and does not require the active step of performing a particular registration technique. Therefore, the registration between the ultrasound probe and the vessel OSS sensor serving as the basis for the estimation of the parametric relationship appears to be intended use. 
Accordingly, it is noted that the features upon which applicant relies (i.e., “estimating a parametric relationship based on registration”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Additionally, it is noted that while applicant acknowledges the rejection of claim 1 being made in view of combination with teachings of secondary reference Gauthier, applicant has provided no analysis arguing the combination of references nor the cited teaches of Gauthier
Further applicant discloses in [0031], [0033] from the PG pub for this application that prior to the Doppler ultrasound testing of blood vessel 13, the positioning of vessel FORS sensor 20 relative to ultrasound probe 40 must be known, and, in practice, any registration technique known in the art may be implemented by ultrasound probe controller 52, Doppler ultrasound controller 60 or optionally by a dedicated registration controller (not shown) in order to register the vessel FORS sensor 20 to ultrasound probe 40.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a probe OSS sensor calibrated to the ultrasound probe for generating probe sensing data informative of a reconstructed shape of the probe OSS sensor relative to the ultrasound probe” in lines 2-4, which renders the claim indefinite because it is unclear if the reconstructed shape of the probe recited in claim 8 is meant to refer to and/or be the same reconstructed shape of the vessel OSS sensor recited in claim 1, on which claim 8 is dependent, or if applicant meant to recite a different reconstructed shape of the OSS sensor different from that recited in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7, 9, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Manzke et al. (US20140155737, hereafter “Manzke”), in view of Gauthier et al. (US20110263985, hereafter “Gauthier”). 
Regarding claim 1, Manzke discloses an ultrasound system, comprising:
an ultrasound probe ([0031] imaging system 110 may include an ultrasonic system) configured to transmit an ultrasound beam through a bodily vessel from outside the bodily vessel (see imaging device 110 positioned outside of the subject 131 in FIG. 1, see [0030] discloses imaging system 110 during a procedure may be employed externally to the subject 131 for in-situ imaging of a subject 131) for generating imaging data illustrative of an ultrasound image of a fluid flow* through the bodily vessel ([0035] generated cross-sections 406 depicted in FIG.4  are transvers through the path along vessel 204 by imaging system 110);
a vessel optical shape sensing (104 in FIG. 1, [0026] shape sensing 104 with fiber optics may be based on fiber optic Bragg grating sensors) sensor configured to be introduced into the bodily vessel for generating vessel sensing data ([0033] a catheter a shape sensing optical fiber and is advanced inside a particular blood vessel 204);
an OSS controller configured to generate a reconstructed shape of the vessel OSS sensor within the bodily vessel ([0024] optical sensing module 115 uses the optical signal feedback (and any other feedback, e.g., electromagnetic (EM) tracking and other changes associated with a medical device or instrument 102 and/or its surrounding region) to reconstruct deformations,) relative to the ultrasound probe from the vessel sensing data ([0033] the shape sensed fiber provides shape vessel sensing data that is registered in respect to external imaging device); and
an ultrasound controller for controlling ([0021] functions can be provided by a single dedicated processor, by a single shared processor, or by a plurality of individual processors) a ultrasonic measurement of the fluid flow through the bodily vessel ([0024] workstation or console 112, including one or more processors 114 and memory from which a procedure is supervised and/or managed, also see [0039] where data from the shape sensing senor provides information about the motion state of the vessel, so the information provided is reflective of the anatomy's current shape) in response to the imaging data generated by the ultrasound probe and the reconstructed shape of the vessel OSS sensor ([0024] optical sensing and interpretation module 115 configured to interpret optical feedback signals from a shape sensing device or system 104 which has detected other changes associated with a medical device or instrument 102 and the surrounding region inside the vessel to reconstruct  multi-planar deformations using shape sensing device), and
wherein the ultrasound controller is configured to estimate a parametric relationship between the blood flow through the bodily vessel ([0035-0037] a value of curved multi-planar reformatting or reconstruction (CMPR) is determined for an intersection point in the intraluminal path/direction at a point within a cross-section depicting an intersection between the shape sensing data acquired in five dimensions (including 3D axial space, 1D axial rotation around the fiber axis, 1D time) and information from the external imaging device) and a transmission by the ultrasound probe of the ultrasound beam through the bodily vessel based on a registration between the ultrasound probe and the vessel OSS sensor ([0034] performing known registration algorithms that searches for patterns of similarity between the imaging device and shape sensing instrument data sets,  register the datasets so that points of one data set match with the points of the other data set based on the found patterns of similarity), and 
while Manzke discloses the processing derives ([0038] refinement of registration account for differences from the external image data and shape sensing data) a color-encoded measurement** of the blood flow/motion through/of the bodily vessel ([0040] color-encoded volumetric renderings/measurements of blood vessel geometrical structure/anatomy and fluid flow/function, surface renderings with color-encoded maps to reflect anatomical or functional flow characteristics of the blood vessel, color-encoding indicates a Doppler measurement) from the estimated parametric relationship between  the motion of the bodily vessel ([0035-0036] FIGs. 4-5 showing a derived CMPR based upon feedback from the shape sensing data in multiple dimensions  continuously collected from the shape sensing device, [0039] so that the data is rescaled in real time to a constant vessel diameter to account for the motion of the blood vessel reflecting it’s current shape) and the data resulting from the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel  ([0035] FIG. 4 showing a derived CMPR based upon feedback from the shape sensing device including, [0038] allowing for rapid resampling intra-procedural volumetric datasets along the instrument path at any instant in time ), but the disclosed ultrasound image of a fluid flow,  is not expressly disclosed as being an ultrasound imaging of a fluid flow having a flow direction and velocity, and does not explicitly disclose the ultrasound controller which processes color volumetric information being termed a Doppler ultrasound controller with a program expressly termed as processing/controlling a Doppler measurement of the fluid flow and wherein the Doppler ultrasound controller is further configured to derive the Doppler measurement of the fluid flow through the bodily vessel from the estimated parametric relationship between the fluid flow through the bodily vessel and the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel.
However, in the same field of endeavor, Gauthier teaches generating an ultrasound image of a fluid flow, having a flow direction and velocity ([0018]-[0020], [0026] the acquired and processed Doppler signals are in turn directed along dual paths to steps 460 and 470 for creating colorflow image data using the frequency shift of detected signals detected through spectral analysis of the returned echo signals using a fast Fourier transform (FFT) as the frequency shift is proportional to velocity);
a Doppler ultrasound controller (“the dual path color Doppler image processor 220 processes the Doppler data along two independent paths each with its own settings and optimizations. The dual path color Doppler image processor 220 therefore produces two sets of data” [0013]) for controlling a Doppler measurement of the fluid flow (see FIG. 4, “The I and Q signal samples are further processed by, for example, an FFT processor to produce Doppler frequency shift estimates as shown at step 440. These Doppler signals are in turn directed along dual paths to steps 460 and 470 for creating colorflow image data optimized for flow visualization and invasive device visualization” [0018]), and 
wherein the Doppler ultrasound controller is further structurally configured to derive the Doppler measurement of the fluid flow through the bodily vessel from the estimated parametric relationship between the fluid flow through the bodily vessel and the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel (“Doppler ultrasound works by detecting a frequency shift in the returned echo signals compared to the frequency of the signals applied to the body. Such a frequency shift can be detected through spectral analysis of the returned echo signals using a fast Fourier transform (FFT) or equivalent signal processing technique. Colorflow image data is created from the results of such analysis since the frequency shift is proportional to velocity and typically, each point in the color image formed from that data will reflect the average velocity, or other measured attribute such as flow variance, of the sample volume flow at that point” [0019]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound system disclosed by Manzke with the Doppler ultrasound controller for controlling a Doppler measurement of the fluid flow and the Doppler ultrasound controller being further structurally configured to derive a Doppler measurement of the fluid flow through the bodily vessel from the estimated parametric relationship between the fluid flow through the bodily vessel and the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel as taught by Gauthier in order to provide colorflow image data optimized for flow visualization and invasive device visualization and image data suitable for optimal visualization of the blood flow in the vasculature while the other path produces image data most suited for visualizing invasive devices ([0013], [0018] of Gauthier).
*Fluid flow has henceforth been interpreted to mean motion/movement of the bodily vessel as defined in [0002] of the applicant’s specification that “…to evaluate blood flow through vasculature vessels, particularly the major arteries and veins in a body of the patient. Specifically, ultrasound waves continuously or intermittently transmitted into the body hit blood cells of the vasculature in motion”.
**Doppler measurement has henceforth been interpreted to mean any known possible measurement depicting a Doppler measurement of any known depiction of fluid flow in a blood vessel according to the applicant’s disclosure in [0029] which states “From this description, those having ordinary skill in the art will appreciate how to apply the inventive principles of the present disclosure for making and using a Doppler ultrasound controller of the present disclosure for Doppler measurements of any form of fluid flow through any type of bodily vessel”.
Regarding claim 3, modified Manzke substantially discloses all the limitations of the claimed invention, specifically, Manzke discloses wherein the Doppler ultrasound controller is further configured to control a reconstruction of the shape of the vessel OSS sensor based on the vessel sensing data ([0030] imaging system 110 may also collect and processes pre-operative images to map out a region of interest in the subject to create an image volume 130 for registration with information from shape sensing device. An image generation module 140/controller receives the shape of the shape sensing device, then registers the shape with the image volume 130 and generates a curved multi-planar reconstruction (CMPR) rendering based on the sensed shape).
Regarding claim 4, modified Manzke, in view of Gauthier, substantially discloses all the limitations of the claimed invention, specifically, Gauthier discloses wherein the Doppler measurement estimates at least a volume of the fluid flow through the bodily vessel ([0013] processor 218 estimates the Doppler frequency shift at the sample volume locations, [0019] using a fast Fourier transform (FFT), a frequency shift can be detected through spectral analysis of the returned echo signals in order to create colorflow image data).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound system disclosed by modified Manzke with the Doppler measurement estimates at least a volume of the fluid flow through the bodily vessel as taught by Gauthier in order to provide optimized and effective visualization of blood flow and visualization of the invasive device ([0018]-[0020] of Gauthier).
Regarding claim 5, modified Manzke, in view of Gauthier, substantially discloses all the limitations of the claimed invention, specifically, Gauthier discloses wherein the Doppler ultrasound controller is further configured to control a display of a Doppler image showing the Doppler measurement of the fluid flow through the bodily vessel ([0020] step 460 using settings that suitable for effective visualization of blood flow to create the colorflow image data, [0021] a wall filter is used to exclude Doppler signals with low frequencies in the displayed color Doppler image of vascular flow).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound system disclosed by modified Manzke with the Doppler ultrasound controller is further configured to control a display of a Doppler image showing the Doppler measurement of the fluid flow through the bodily vessel as taught by Gauthier in order to provide data that will reflect the average velocity, or other measured attribute such as flow variance, of the sample volume flow at that point ([0020] of Gauthier).
Regarding claim 7, modified Manzke, substantially discloses all the limitations of the claimed invention, specifically, Gauthier discloses wherein the Doppler ultrasound controller is further configured to control the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel (see [0023]-[0025] disclosing user control for controlling/ adjusting the color mapping process, which then the adjusting/controlling the pulse repletion frequency of the ultrasound transmission resulting in ensembles of transmission pulses with corresponding samples that are more widely spaced in time than those used by the blood flow FFT).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound system disclosed by modified Manzke with the Doppler ultrasound controller is further configured to control the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel as taught by Gauthier in order for the motion of the invasive device can be rendered in a different color to enable the user to adjust the segmentation for the extant signal conditions of blood flow through the vessel ([0023]-[0024] of Gauthier).
Regarding claim 9, modified Manzke substantially discloses all the limitations of the claimed invention, specifically, Manzke discloses wherein the imaging data generated by the ultrasound probe is inclusive of the vessel OSS sensor within the bodily vessel ([0005] a curved multi-planar reconstruction (CMPR) rendering module includes an image generation module configured to receive the shape of the medical device, register the shape with an image volume of the structure, the generated CMPR from the image volume is inclusive of the shape sensing information as path information).
Regarding claim 22, modified Manzke substantially discloses all the limitations of the claimed invention, specifically, Manzke discloses wherein the imaging data generated by the ultrasound probe is exclusive of the vessel OSS sensor within the bodily vessel ([0040] surface renderings with color-encoded maps to only depicting functional characteristics/ flow motion of the blood vessel).
Claims 2, 6, 8, 21, 23-24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over modified Manzke, in view of Gauthier, as applied to claim 1 above, further in view of Kemp et al. (r “Kemp”). 
Regarding claim 2, Manzke discloses an ultrasound system, comprising:
an ultrasound probe ([0031] imaging system 110 may include an ultrasonic system) configured to transmit an ultrasound beam through a bodily vessel from outside the bodily vessel (see imaging device 110 positioned outside of the subject 131 in FIG. 1, see [0030] discloses imaging system 110 during a procedure may be employed externally to the subject 131 for in-situ imaging of a subject 131) for generating imaging data illustrative of an ultrasound image of a fluid flow* through the bodily vessel ([0035] generated cross-sections 406 depicted in FIG.4  are transvers through the path along vessel 204 by imaging system 110);
a vessel optical shape sensing (104 in FIG. 1, [0026] shape sensing 104 with fiber optics may be based on fiber optic Bragg grating sensors) sensor configured to be introduced into the bodily vessel for generating vessel sensing data ([0033] a catheter a shape sensing optical fiber and is advanced inside a particular blood vessel 204);
an OSS controller configured to generate a reconstructed shape of the vessel OSS sensor within the bodily vessel ([0024] optical sensing module 115 uses the optical signal feedback (and any other feedback, e.g., electromagnetic (EM) tracking and other changes associated with a medical device or instrument 102 and/or its surrounding region) to reconstruct deformations,) relative to the ultrasound probe from the vessel sensing data ([0033] the shape sensed fiber provides shape vessel sensing data that is registered in respect to external imaging device); and
an ultrasound controller for controlling ([0021] functions can be provided by a single dedicated processor, by a single shared processor, or by a plurality of individual processors) a ultrasonic measurement of the fluid flow through the bodily vessel ([0024] workstation or console 112, including one or more processors 114 and memory from which a procedure is supervised and/or managed, also see [0039] where data from the shape sensing senor provides information about the motion state of the vessel, so the information provided is reflective of the anatomy's current shape) in response to the imaging data generated by the ultrasound probe and the reconstructed shape of the vessel OSS sensor ([0024] optical sensing and interpretation module 115 configured to interpret optical feedback signals from a shape sensing device or system 104 which has detected other changes associated with a medical device or instrument 102 and the surrounding region inside the vessel to reconstruct  multi-planar deformations using shape sensing device), and
wherein the ultrasound controller is configured to estimate a parametric relationship between the blood flow through the bodily vessel ([0035-0037] a value of curved multi-planar reformatting or reconstruction (CMPR) is determined for an intersection point in the intraluminal path/direction at a point within a cross-section depicting an intersection between the shape sensing data acquired in five dimensions (including 3D axial space, 1D axial rotation around the fiber axis, 1D time) and information from the external imaging device) and a transmission by the ultrasound probe of the ultrasound beam through the bodily vessel based on a registration between the ultrasound probe and the vessel OSS sensor ([0034] performing known registration algorithms that searches for patterns of similarity between the imaging device and shape sensing instrument data sets,  register the datasets so that points of one data set match with the points of the other data set based on the found patterns of similarity), and 
while Manzke discloses the processing derives ([0038] refinement of registration account for differences from the external image data and shape sensing data) a color-encoded measurement** of the blood flow/motion through/of the bodily vessel ([0040] color-encoded volumetric renderings/measurements of blood vessel geometrical structure/anatomy and fluid flow/function, surface renderings with color-encoded maps to reflect anatomical or functional flow characteristics of the blood vessel, color-encoding indicates a Doppler measurement) from the estimated parametric relationship between  the motion of the bodily vessel ([0035-0036] FIGs. 4-5 showing a derived CMPR based upon feedback from the shape sensing data in multiple dimensions  continuously collected from the shape sensing device, [0039] so that the data is rescaled in real time to a constant vessel diameter to account for the motion of the blood vessel reflecting it’s current shape) and the data resulting from the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel  ([0035] FIG. 4 showing a derived CMPR based upon feedback from the shape sensing device including, [0038] allowing for rapid resampling intra-procedural volumetric datasets along the instrument path at any instant in time ), but does not explicitly disclose the ultrasound controller which processes color volumetric information being termed a Doppler ultrasound controller with a program expressly termed as processing/controlling a Doppler measurement of the fluid flow and wherein the Doppler ultrasound controller is further configured to derive the Doppler measurement of the fluid flow through the bodily vessel from the estimated parametric relationship between the fluid flow through the bodily vessel and the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel.
However, in the same field of endeavor, Gauthier teaches a Doppler ultrasound controller (“the dual path color Doppler image processor 220 processes the Doppler data along two independent paths each with its own settings and optimizations. The dual path color Doppler image processor 220 therefore produces two sets of data” [0013]) for controlling a Doppler measurement of the fluid flow (see FIG. 4, “The I and Q signal samples are further processed by, for example, an FFT processor to produce Doppler frequency shift estimates as shown at step 440. These Doppler signals are in turn directed along dual paths to steps 460 and 470 for creating colorflow image data optimized for flow visualization and invasive device visualization” [0018]), and 
wherein the Doppler ultrasound controller is further structurally configured to derive the Doppler measurement of the fluid flow through the bodily vessel from the estimated parametric relationship between the fluid flow through the bodily vessel and the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel (“Doppler ultrasound works by detecting a frequency shift in the returned echo signals compared to the frequency of the signals applied to the body. Such a frequency shift can be detected through spectral analysis of the returned echo signals using a fast Fourier transform (FFT) or equivalent signal processing technique. Colorflow image data is created from the results of such analysis since the frequency shift is proportional to velocity and typically, each point in the color image formed from that data will reflect the average velocity, or other measured attribute such as flow variance, of the sample volume flow at that point” [0019]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound system disclosed by Manzke with the Doppler ultrasound controller for controlling a Doppler measurement of the fluid flow and the Doppler ultrasound controller being further structurally configured to derive a Doppler measurement of the fluid flow through the bodily vessel from the estimated parametric relationship between the fluid flow through the bodily vessel and the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel as taught by Gauthier in order to provide mage data suitable for optimal visualization of the blood flow in the vasculature while the other path produces image data most suited for visualizing invasive devices ([0013] of Gauthier).
While modified Manzke shape sensing device obtaining information along the curving and twisting the shape of the vessel ([0033] FIG. 2 shape sensing device is contorted in the shape of the blood vessel 204), modified Manzke does not explicitly disclose wherein the parametric relationship between the fluid flow through the bodily vessel and the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel includes at least one of: an angle parameter indicative of an angle between a direction of the fluid flow through the bodily vessel within the ultrasound image relative to a direction of the ultrasound beam transmitted by the ultrasound probe.
However, in the same field of endeavor, Kemp teaches wherein the parametric relationship (“Display 237 can include indicia to show a relationship between the content of the ILD and the tomographic view such as, for example, longitudinal marker 219 across the tomographic view and showing the section of tissue 201 that the ILD represents” [0089]) between the fluid flow through the bodily vessel and the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel ([0081] ultrasound waves transmission from probe into the blood vessel being imaged) includes at least one of:
an angle parameter indicative of an angle (“compute a bend angle and bend radius for each segment of the object” [0100]) between a direction of the fluid flow through the bodily vessel within the ultrasound image relative to a direction of the ultrasound beam transmitted by the ultrasound probe (see θ in FIG. 25).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Manzke with the parametric relationship between the fluid flow through the bodily vessel and the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel includes at least one of: an angle parameter indicative of an angle between a direction of the fluid flow through the bodily vessel within the ultrasound image relative to a direction of the ultrasound beam transmitted by the ultrasound probe as taught by Kemp so that by knowing the curvature of the structure at each individual element the overall shape can be reconstructed ([0099] of Kemp).
*Fluid flow has henceforth been interpreted to mean motion/movement of the bodily vessel as defined in [0002] of the applicant’s specification that “…to evaluate blood flow through vasculature vessels, particularly the major arteries and veins in a body of the patient. Specifically, ultrasound waves continuously or intermittently transmitted into the body hit blood cells of the vasculature in motion”.
**Doppler measurement has henceforth been interpreted to mean any known possible measurement depicting a Doppler measurement of any known depiction of fluid flow in a blood vessel according to the applicant’s disclosure in [0029] which states “From this description, those having ordinary skill in the art will appreciate how to apply the inventive principles of the present disclosure for making and using a Doppler ultrasound controller of the present disclosure for Doppler measurements of any form of fluid flow through any type of bodily vessel”.
Regarding claim 23, modified Manzke, in view of Gauthier, substantially discloses all the limitations of the claimed invention, specifically, Gauthier discloses wherein the Doppler measurement estimates at least a volume of the fluid flow through the bodily vessel ([0013] processor 218 estimates the Doppler frequency shift at the sample volume locations, [0019] using a fast Fourier transform (FFT), a frequency shift can be detected through spectral analysis of the returned echo signals in order to create colorflow image data).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound system disclosed by modified Manzke with the Doppler measurement estimates at least a volume of the fluid flow through the bodily vessel as taught by Gauthier in order to provide optimized and effective visualization of blood flow and visualization of the invasive device ([0018]-[0020] of Gauthier).
Regarding claim 24, modified Manzke, in view of Gauthier, substantially discloses all the limitations of the claimed invention, specifically, Gauthier discloses wherein the Doppler ultrasound controller is further configured to control a display of a Doppler image showing the Doppler measurement of the fluid flow through the bodily vessel ([0020] step 460 using settings that suitable for effective visualization of blood flow to create the colorflow image data, [0021] a wall filter is used to exclude Doppler signals with low frequencies in the displayed color Doppler image of vascular flow).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound system disclosed by modified Manzke with the Doppler ultrasound controller is further configured to control a display of a Doppler image showing the Doppler measurement of the fluid flow through the bodily vessel as taught by Gauthier in order to provide data that will reflect the average velocity, or other measured attribute such as flow variance, of the sample volume flow at that point ([0020] of Gauthier).
Regarding claim 25, modified Manzke, in view of Gauthier, substantially discloses all the limitations of the claimed invention, specifically, Gauthier discloses wherein the Doppler ultrasound controller is further configured to control a user communication of least one of an adjustment of the ultrasound probe relative to the bodily vessel ([0014] textual patient information is overlaid on the image display, [0015] an outline 320 is displayed in the field of view which indicates the view from the probe scanning across the surface of the target, seen in FIG. 3, [0025] by rendering the invasive device in its own distinctive color on the displayed color map, the motion of the invasive device is conveyed to the user further by differentiation from the color used to indicate direction of blood flow. Thus enabling, adjustable user control for the color mapping, wall filter cutoffs, and/or intensity thresholding would enable the user to adjust the segmentation for the extant signal conditions).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound system disclosed by modified Manzke with the Doppler ultrasound controller is further configured to control a user communication of least one of an adjustment of the ultrasound probe relative to the bodily vessel as taught by Gauthier in order to provide a user with  adjustable user control for the color mapping, wall filter cutoffs, and/or intensity thresholding in order to enable the user to adjust the segmentation for the extant signal conditions ([0025] of Gauthier).
Modified Manzke, in view of Gauthier, does not explicitly disclose a realignment of the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel.
However, in the same field of endeavor, Kemp teaches wherein the Doppler ultrasound controller is further configured to control a user communication of least one of an adjustment of the ultrasound probe relative to the bodily vessel (“the shape sensing data may also be used to adjust the tomographic and ILD displays” [0048]) and a realignment of the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Manzke and Gauthier with the realignment of the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel taught by Kemp in order for the ultrasound probe steered from outside the body to realign the transmission with the local coordinate system of the vessel aligned with the shape sensing device as the probe is positioned  and repositioned furthest away from the most distant imaged point with in the vessel ([0080-0081] & [0102] of Kemp).
Regarding claim 6, modified Manzke, in view of Gauthier, substantially discloses all the limitations of the claimed invention, specifically, Gauthier discloses wherein the Doppler ultrasound controller is further configured to control a user communication of least one of an adjustment of the ultrasound probe relative to the bodily vessel ([0014] textual patient information is overlaid on the image display, [0015] an outline 320 is displayed in the field of view which indicates the view from the probe scanning across the surface of the target, seen in FIG. 3, [0025] by rendering the invasive device in its own distinctive color on the displayed color map, the motion of the invasive device is conveyed to the user further by differentiation from the color used to indicate direction of blood flow. Thus enabling, adjustable user control for the color mapping, wall filter cutoffs, and/or intensity thresholding would enable the user to adjust the segmentation for the extant signal conditions).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound system disclosed by modified Manzke with the Doppler ultrasound controller is further configured to control a user communication of least one of an adjustment of the ultrasound probe relative to the bodily vessel as taught by Gauthier in order to provide a user with  adjustable user control for the color mapping, wall filter cutoffs, and/or intensity thresholding in order to enable the user to adjust the segmentation for the extant signal conditions ([0025] of Gauthier).
Modified Manzke, in view of Gauthier, does not explicitly disclose a realignment of the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel.
However, in the same field of endeavor, Kemp teaches wherein the Doppler ultrasound controller is further configured to control a user communication of least one of an adjustment of the ultrasound probe relative to the bodily vessel (“the shape sensing data may also be used to adjust the tomographic and ILD displays” [0048]) and a realignment of the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel.
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Manzke and Gauthier with the realignment of the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel taught by Kemp in order for the ultrasound probe steered from outside the body to realign the transmission with the local coordinate system of the vessel aligned with the shape sensing device as the probe is positioned  and repositioned furthest away from the most distant imaged point with in the vessel ([0080-0081] & [0102] of Kemp).
Regarding claim 8, modified Manzke substantially discloses all the limitations of the claimed invention, specifically, Manzke discloses further comprising: 
a probe OSS sensor ([0024] shape sensing device 102 may include a probe) calibrated*** to the ultrasound probe for generating probe sensing data informative of a shape of the probe OSS sensor relative to the ultrasound probe, but does not explicitly disclose wherein the Doppler ultrasound controller is further configured to estimate the parametric relationship between the fluid flow through the bodily vessel and the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel further based on a calibration of the probe OSS sensor to the ultrasound probe.
However, in the same field of endeavor, Kemp teaches further comprising:
a probe OSS sensor calibrated to the ultrasound probe for generating probe sensing data informative of a shape of the probe OSS sensor relative to the ultrasound probe ([0043-0044] discloses presenting a representation of the 3D data set representing the tissue received by the computing device that has been transformed according to/calibrated with shape of the imaging device from data received which provides the shape information via the 3D Shape Sensing Capability of the intravascular OCT imaging catheter that detects/generates probe sensing data that includes information on the conforming shape of the probe in four-dimensions, which includes the time and the three spatial dimensions),
wherein the ultrasound controller is further configured to estimate the parametric relationship between the fluid flow through the bodily vessel and the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel further based on a calibration of the probe OSS sensor to the ultrasound probe ([0048] information of FFR/ parametric relationship is input along/combined with information on and use of two separate ultrasonic instruments, one of which is an instrument with shape-sensing technology, to provide a single system. The single system uses information from the shape-sensing technology of the one instrument to register/calibrate OCT images in 3D to be displayed, which provides the user with more information about the acquired data, [0012-0013] the 3D displayed information is a sequence of motion/blood flow through the tissue, such as traveling down a lumen/bodily vessel and the instantaneous shape of the catheter from the OSS sensor, [0081], [0085-0086] the processor which processes the acquired echo data by the system, and, in real time, displays the rendered data representing a section of the blood vessel currently surrounding the catheter tip at 30 frames-per-second, which is a frame rate indicates the data rendered for display using color/Doppler has been Doppler processed and is being displayed as Doppler images, based on [0090] positional data input by the interaction of the computer/processing system and the presentation of the tracking/shape sensing sensors and/or by user input, [0115] the collection, storage, and transformation of new data representative of objective physical phenomena/ parametric relationship that is desired by/useful to the user).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by modified Manzke with the Doppler ultrasound controller is further configured to estimate the parametric relationship between the fluid flow through the bodily vessel and the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel further based on a calibration of the probe OSS sensor to the ultrasound probe by Kemp in order for the ultrasound probe steered from outside the body to realign the transmission with the local coordinate system of the vessel aligned with the shape sensing device as the probe is positioned  and repositioned furthest away from the most distant imaged point with in the vessel ([0080-0081] & [0102] of Kemp).
***The term “calibrated” has henceforth been interpreted to mean any known possible method of calibration of a sensor and an ultrasonic probe known in the art in accordance with the disclosure of the applicant found in paragraph [0062] of the PG Pub “probe FORS sensor 120 is calibrated to ultrasound probe 40 as known in the art”.
Regarding claim 21, modified Manzke, in view of Kemp, substantially discloses all the limitations of the claimed invention, specifically, Kemp discloses a distance parameter indicative of a distance of the fluid flow through the bodily vessel within the ultrasound image relative to the ultrasound probe (see y’ axis in coordinate system in FIGS. 21-22, “calculate the direction of the bend, α, with respect to the x′ axis as well as the bend radius, r, which is the distance from the center of curvature to the center of the core perimeter (see FIG. 22). Knowing r and α for a particular object segment permits the computation of the coordinates of the end of the segment in the (x′, y′, z′) coordinate system” [0103]); and
a position parameter indicative of a position of the fluid flow through the bodily vessel (“evaluating the bodily material comprises obtaining and storing in a tangible memory coupled to a processor within a computing device a three-dimensional data set representing tissue…Evaluating the bodily material can include measuring fractional flow reserve” [0006]) within the ultrasound image (“performing an intra-vascular ultrasound imaging operation, photoacoustic imaging, or a combination thereof. In some embodiments, evaluating the bodily material comprises performing an intravascular imaging operation to obtain a three-dimensional data set representing tissue and using the determined shape to present a provide a three-dimensional view of the three-dimensional data set representing tissue” [0006]) relative to the ultrasound probe (“determining a shape of the probe using a shape-sensing mechanism of the probe” [0006] and see being relative to probe, in that strain data from the fiber optic sensors represents the location of a probe as measurements of the sensor(s) define a local coordinate system as disclosed in [0100]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound system disclosed by modified Manzke with the distance parameter indicative of the distance of the fluid flow through the bodily vessel within the ultrasound image relative to the ultrasound probe; and the position parameter indicative of the position of the fluid flow through the bodily vessel within the ultrasound image relative to the ultrasound probe as taught by Kemp in order to provide a user with a three-dimensional data set representing tissue including a three-dimensional view of the determined shape of the tissue, where the three-dimensional view of the three-dimensional data set representing tissue is presented to the user based on the 3D geometry of the object determined by the iterative computing of the location of the next sensor triplet along the object and defining of a new local coordinate system (x′, y′, z′) for each step around the object ([0006], [0100]-[0102] of Kemp).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over modified Manzke, in view of Gauthier and Kemp, as applied to claim 2 above, further in view of Bates et al. (US20040067000, “Bates”). 
Regarding claim 26, modified Manzke, in view of Gauthier and Kemp, substantially discloses all the limitations of the claimed invention, disclose the Doppler controller as outlined above, and while the combination does not expressly disclose wherein the Doppler ultrasound controller is further configured to control the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel, it is understood in the art that the Doppler frequency shift information disclosed by Gauthier to control the ultrasound transmission signals from the probe as taught by Bates.
Bates, in the same field of endeavor of ultrasonic imaging and using fiber optics to detect the shape of a catheter inserted into a blood vessel, teaches wherein the Doppler ultrasound controller is further configured to control the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel ([0071] increasing the length of the transmitted acoustic signal repeatedly pulsing the transmit optical energy at the same rate as the desired acoustic frequency obtaining Doppler shift information using known Doppler signal processing in the image processing portion of the control electronics);
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the ultrasound system disclosed by modified Manzke and using the Doppler frequency shift information of Gauthier with the Doppler ultrasound controller being further configured to control the transmission by the ultrasound probe of the ultrasound beam through the bodily vessel as taught by Bates in order to control the length of the transmitted acoustic signal repeatedly pulsing the transmit optical energy at the same rate as the desired acoustic frequency by processing the Doppler shift information in acoustic frequency to image blood flow ([0071] of Bates).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054. The examiner can normally be reached Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3793                                                                                                                                                                                                        

/Ashley K Buran/Supervisory Patent Examiner, Art Unit 3793